Citation Nr: 0333295	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  97-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative residuals of a left deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1940 
to September 1941, and from July 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  This case was remanded by the Board in 
June 2000 for further development; it was returned to the 
Board in October 2003.

The record reflects that the veteran failed to report for his 
requested hearing before a traveling member of the Board 
scheduled for May 2000.  His request for such a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2003).

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for post-
operative residuals of a left deviated septum; consequently, 
this evidentiary development was sought in a June 2000 remand 
by the Board.

2.  Without good cause, the veteran failed to report for a VA 
examination scheduled in May 2003.




CONCLUSION OF LAW

An increased (compensable) rating for post-operative 
residuals of a left deviated septum is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6502; 38 C.F.R. § 4.118, Diagnostic Code 
7800; 38 C.F.R. § 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a left deviated septum was granted in 
February 1947; the disability was evaluated as non-
compensably disabling and this evaluation has remained in 
effect since that time.  In December 1996 the veteran filed 
the instant claim for an increased rating for the disability 
at issue.

VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2003).

The veteran's post-operative residuals of a left deviated 
septum are currently evaluated as non-compensably disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  That 
diagnostic code provides that a 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2003).  

In connection with his claim the veteran was afforded a VA 
examination in February 1997 at which time the examiner noted 
the presence of normal airways on both sides of the nose, 
although he also noted the presence of a deviated nasal 
septum.  The examiner concluded that the veteran had no 
active nasal or sinus disease and that he had a deviated 
septum with "adequate" airway; he did not provide any 
findings regarding the actual degree of any obstruction of 
the veteran's nasal passages, or describe any deformity 
associated with the veteran's service-connected nasal 
disorder.  The record reflects that the veteran was 
thereafter scheduled for VA examinations in July and August 
1999 for which he failed to report; the referenced 
examinations were scheduled for the purpose of determining 
the degree of obstruction in the veteran's nasal passages 
(findings required in order to evaluate his disability under 
Diagnostic Code 6502), and the veteran was notified by the RO 
prior to the examinations of the consequences of his failure 
to report.  He was also informed in a September 1999 
supplemental statement of the case of his failure to report 
for the examinations.  The record contains no other 
contemporaneous evidence pertinent to evaluating the 
veteran's nasal disorder under Diagnostic Code 6502 or any 
other diagnostic code.

In June 2000 the Board concluded, in light of certain medical 
records on file showing a history of deformity associated 
with the veteran's service-connected disability, that a VA 
examination was warranted in order to determine whether the 
veteran's disability would be more properly rated under the 
diagnostic code pertaining to disfiguring scars of the head, 
face and neck (38 C.F.R. § 4.118, Diagnostic Code 7800).  
Prior to August 30, 2002, the referenced diagnostic code 
provided that a non-compensable evaluation was warranted for 
slightly disfiguring scars of the head, face or neck.  A 10 
percent rating was warranted for moderately disfiguring such 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  The 
Board remanded the veteran's claim, instructing the RO to 
schedule the veteran for an examination to determine, inter 
alia, the degree of any obstruction of the veteran's nasal 
passages as well as to describe any deformity of the nasal 
area.

The Board notes that, effective August 30, 2002, the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 were 
amended to provide that a 10 percent evaluation is warranted 
for disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  See 67 Fed. Reg. 49,590-49,599 (2002).

Following the June 2000 Board remand, the RO in May 2003 
informed the veteran that he would be scheduled for a VA 
examination, and that the VA examination was necessary in 
connection with his appeal.  He was informed that if he 
failed to report for the examination a decision would be made 
based on the evidence of record.  The record reflects that 
the veteran thereafter failed, without explanation, to report 
for the referenced VA examination which was scheduled for 
later in May 2003.  In a June 2003 supplemental statement of 
the case the RO notified the veteran of his failure to 
report.  The record reflects that the supplemental statement 
of the case was sent to the last address of record for the 
veteran and was not returned as undeliverable.

As indicated above, the veteran was afforded a VA examination 
in February 1997 which unfortunately failed to elicit the 
medical findings necessary to rate the veteran's service-
connected nasal disorder under any applicable diagnostic 
code.  Specifically, the examiner did not address the extent 
of blockage, if any, in either nasal passage, and did not 
provide findings concerning any deformity caused by the 
veteran's disability.  The RO thereafter scheduled the 
veteran for a total of four examinations in July 1999 and 
August 1999 for which he failed without good cause to report.  
In June 2000 the Board emphasized that further VA examination 
of the veteran was necessary in order to determine whether he 
was entitled to a compensable evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, or under any other applicable 
diagnostic code.  The Board consequently remanded the case 
with instructions to schedule the veteran for another VA 
examination of his disability.  The RO in May 2003 informed 
the veteran that he would be scheduled for a VA examination 
in connection with his claim, and advised him of the 
consequences of his failure to report for the examination.  
The veteran was thereafter scheduled for a VA examination in 
May 2003 but failed without explanation or good cause to 
report.  

The provisions of 38 C.F.R. § 3.655 require the Board to deny 
a claim for an increased rating where entitlement to the 
increased rating cannot be established without a current VA 
examination or reexamination and the veteran, without good 
cause, fails to report for such examination or reexamination, 
and the examination was scheduled in conjunction with the 
claim for increase.  Since the examinations scheduled for the 
veteran in July and August 1999, and in May 2003 (for which 
he failed to report) were scheduled in connection with his 
claim for an increased rating and were necessary in order to 
determine whether he was in fact entitled to a compensable 
rating for his disability, and as the veteran's absence 
without explanation from the scheduled examination in May 
2003 in particular may be said to have been without good 
cause, and in light of the absence of any evidence to rebut 
the presumption that the veteran was properly informed of the 
date and time of the examinations, see Mason v. Brown, 
8 Vet. App. 44, 53-55 (1995), the Board finds that the 
provisions of 38 C.F.R. § 3.655 are applicable in this case 
and compel the denial of the veteran's claim.  The claim of 
entitlement to an increased rating for post-operative 
residuals of a left deviated septum is therefore denied.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The record reflects that the veteran was provided with notice 
of the April 1997 rating decision which denied entitlement to 
a compensable rating for post-operative residuals of a left 
deviated septum.  The veteran was provided with a statement 
of the case in May 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of the issue.  The 
record reflects that the veteran was specifically advised in 
May 2002 of the information and evidence needed to 
substantiate his claim, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.

The Board notes that the RO has not provided the veteran with 
the text of the former or current criteria for evaluating 
disfigurement of the head, face or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The Board nevertheless finds 
that, given the failure of the veteran to report for the May 
2003 VA examination and the mandate of 38 C.F.R. § 3.655 to 
deny his claim for that failure to report under the facts of 
this case, the veteran has not been materially prejudiced by 
the lack of notice of the pertinent regulation.  See Bernard 
v. Brown,  4 Vet. App. 384, 392-94 (1993).  

The Board also notes that the May 2002 letter from the RO 
advised the veteran to submit any additional information or 
evidence to VA within 30 days of the date of the letter.  
Notably, however, the letter did not indicate that the 
veteran was precluded from sending any additional information 
or evidence after 30 days or that VA would not consider such 
information or evidence after 30 days.  In any event, the 
record reflects that the veteran responded within 30 days by 
identifying a private source of records, and that he has been 
afforded more than a year to provide any additional 
information or evidence.  The Board consequently finds that 
the correspondence was not misleading or detrimental to the 
veteran's claim.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, the veteran is aware, 
through the May 2002 letter described above, of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It is clear from submissions by and on behalf of 
the veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran has 
identified a Dr. Y.P.N. as having records pertinent to his 
claim.  The record reflects that the RO attempted to obtain 
records from Dr. Y.P.N., but that the referenced physician, 
in July 2002, elected to send in a summary of the veteran's 
treatment instead.  The veteran was thereafter advised by the 
RO that Dr. Y.P.N. had not provided any records, and that he 
should therefore obtain and submit any records from the 
physician on his own.  

In addition the record reflects that the veteran was afforded 
a VA examination in February 1997.  While the examination is 
inadequate for the purpose of evaluating the veteran's claim, 
as already discussed, the veteran has refused to attend any 
subsequent examinations scheduled in connection with his 
claim.  In addition, and as also discussed above, in light of 
his failure to attend the May 2003 VA examination scheduled 
in compliance with the Board's June 2000 remand, the 
provisions of 38 C.F.R. § 3.655 mandate the denial of his 
claim in this case.  The Board consequently finds that VA's 
duty to assist the veteran in this case has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Consequently, the veteran has not been 
prejudiced as a result of the Board proceeding to a decision 
on his claim at this time.  See Bernard, supra.

ORDER

Entitlement to an increased (compensable) rating for post-
operative residuals of a left deviated septum is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



